YAZZIE, Chief Justice,
concurring and dissenting in part.
While I agree with the majority that the Advisory Committee did not have the authority to confer sovereign immunity upon the Crownpoint Institute of Technology during the period of time this claim arose, we must always read statutes in light of their contemporary history and the intent of the Navajo Nation Council or a committee vested with specific powers. What was the Advisory Committee’s intent when it established the Institute and other educational institutions, such as the “contract schools”? It was to establish an entity which could receive funding under the Indian Self-Detemination and Education Assistance Act of 1975.
The definitions section of the Act, at 25 U.S.C.A. § 450b(c) (1983), establishes criteria for a “tribal organization” or “legally established organization of Indians which is controlled, sanctioned, or chartered” by the governing body of an Indian nation. See, 25 U.S.C.A. § 450b(l) for 1988, 1990, 1994 amendments (Supp. Pamphlet, 1997). Such organizations are eligible for contracts with the Secretary of the Interior and Department of Health and Human Services, and grants. 25 U.S.C.A. §§ 450f-450h (1983), (Supp. Pamphlet, 1997).
The Act goes on to provide that a “tribal organization” waives its sovereign immunity, but only to the extent of liability insurance coverage. 25 U.S.C.A. §§ 450f(c), 450g(c) (1983). Accordingly, the Crownpoint Institute of Technology has the benefit of the residual sovereign immunity granted by the Indian Self-Determination and Education Assistance Act of 1975, as amended. That is precisely what the Advisory Committee intended when it established the Crownpoint Institute of Technology as an “entity” of the Navajo Nation. While the Institute may not have the advantage of Navajo Nation-conferred sovereign immunity for the period in question, there was certainly the intent to confer federal sovereign immunity upon the organization. The Institute is an education organization which falls under the federal statute.
A contract outlines expectations. On remand, the trial court should closely examine the contracts and agreements between Blaze Construction and the Institute to see what the expectations of the parties were as to remedies for breach. While there may be a waiver of sovereign immunity for certain purposes, there is a distinction between waivers for purposes of suit and the ability to *303execute on the judgment. Since the Indian Reorganization Act of 1934, there have been clearly defined distinctions between the ability to sue and the ability to execute upon “assets pledged” or the monies allocated in insurance policies. I do not believe that the Advisory Committee intended that the Institute’s assets and physical plant would be subjected to execution, and I would not want to give the trial court carte blanche to put the Institute’s buildings up for sale in the event it finds liability. I recommend that the trial court carefully assess the agreements of the parties on this point.